Title: To Thomas Jefferson from Gustavus H. Scott, 31 May 1825
From: Scott, Gustavus H.
To: Jefferson, Thomas


Dr Sir,
Mulberry Hill
May 31st 1825
I am induced by the great interest which you manifest in behalf of the Va University, to beg the favor of you to forward me a copy of the laws by which it is regulated—Should those laws not particularize the qualifications requisite for a person applying for admission into any one the classes, I will thank you to name them; as also to give me any other information relative to the institution which you may think necessary for a person who intends his sons to be educated therein—My eldest son is I hope, nearly qualified for admission into the junior class; there is also in my family a young gentleman of distinguished talents & merit who will attend the law lectures for a year or two—Please direct your reply to Pleasant Valley P. Office, Frfx Cty—I am with grt respt yr obt SertGustavus H Scott